Title: To James Madison from William Jones, 18 August 1813
From: Jones, William
To: Madison, James


Sir
Navy Department Augt: 18. 1813
A letter from Genl Boyd and a private one from Genl Williams states that Com Chauncey lost two of his smallest vessels by upsetting in a squall and that by a sudden shift of wind the enemy were enabled to get between two more of his smallest vessels and the squadron but it is not known whether they were captured or escaped. They state however that Chauncey was still pursuing the enemy in order to bring him to action. As the scene of action was distant from Fort George and as military men form but a very imperfect Idea of naval maneuvreing I place not much reliance on the account. To days mail may probably bring something from Chauncey.
On the 10th. Perry had been joined by Elliot with his men and would sail that night. Very respectfully Your Obdt Servt
W Jones
